—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered April 25, 1997, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence. The evidence established that a Con Edison manhole is a “building” as *52defined in Penal Law § 140.00 (2), in that such a structure is a work area in which Con Edison workers remain while performing various maintenance and repair functions.
We perceive no abuse of sentencing discretion. Concur — Lerner, J. P., Saxe, Buckley and Friedman, JJ.